* NOTE BY REPORTER. — This case was not reported in previous volumes because of the announcement that the judges would subsequently file opinions therein more fully stating their views. A contrary ruling on the precise question had previously been made by the Court of Criminal Appeals (Ex parte Francis, 72 Texas Crim., 304, 165 S.W. 147). That court has since receded from the view and conformed its rulings to those of the Supreme Court (Lyle v. State, 80 Texas Crim., 606, 193 S.W. 680). The same question is involved in another case pending in the Supreme Court, and it is assumed that if fuller discussion of the matter by this court is deemed necessary, it would be made therein, and not by way of supplement to these opinions, and that these should now be reported.
The case presents the question of the constitutionality of the referendum Act of the Thirty-third Legislature, authorizing the qualified voters of any county, or certain political subdivisions of a county, to determine by an election whether pool rooms or pool halls should be prohibited therein, and making it an offense to there operate or maintain them if the result of the election be in favor of their prohibition.
The constitutionality of the Act is assailed upon two grounds: 1. That it amounts to a delegation by the Legislature of its own legislative power, imposed upon it by the Constitution, which it, alone, must exercise *Page 13 
and which it may not commit to any other agency. 2. That it authorizes the suspension of a general law of the State by the voters of a county, or subdivision of a county, namely, the statute licensing the operation of pool halls generally within the State, in violation of article 1, section 28, of the Constitution, which is, "No power of suspending laws in this State shall be exercised except by the Legislature, —" an amendment of previous Constitutions which permitted such suspension under "the authority" of the Legislature.
The Act is plainly unconstitutional, in our opinion, for both of these reasons. We largely rest our decision as to the first question upon State v. Swisher, 17 Tex. 441, where an Act of the Legislature in no way dissimilar in its effect from this one, was, upon this ground, held unconstitutional by the first Supreme Court of the State. That decision has never been overturned, and is the law upon the question. The second question is equally well settled, according to our view, by Brown Cracker  Candy Co. v. The City of Dallas, 104 Tex. 290, 137 S.W. 342.
A full opinion in the case will be later filed, the preparation of which has been prevented by the approaching close of the term. This, however, indicates the ground of the decision.
The relator is discharged from custody.
(Mr. Associate Justice Hawkins dissents and will later express his views.)